Exhibit 10.59

Translation

[Letterhead of Flagstad Law Firm]

Mogens Flagstad, Lawyer

Flagsted Law Firm

Rønhave Strand

Immortellevej 13A

2950 Vedbæk

Denmark

Tel.: +45 77 300 400

Fax: +45 77 300 600

Email: mf@flagstadlaw.com

 

   MACONOMY A/S    Vordingborggade 18-22    2100 Copenhagen    Denmark    CVR
no. 13703973    (the “Company”) and    Hugo Dorph, Executive Officer   
Geelskovparken 40, ground floor left    2830 Virum    Denmark    (the “Executive
Officer”)

have today entered into this

SERVICE AGREEMENT

1.

Powers and duties of the Executive Officer

 

1.1 Commencement

 

1.1.1 Effective as from 1 June 2005, the Executive Officer will take up his
position as CEO of the Company.

 

1.1.2 No later than on the date on which the Executive Officer takes up his new
position, the Executive Officer must notify the board of directors in writing of
his holdings of shares in the Company.



--------------------------------------------------------------------------------

Similarly, the Executive Officer must notify the board of directors of
subsequent purchases and sales of such shares.

The Executive Officer may not perform or engage in speculative transactions
concerning shares in the Company or shares in companies within the group.

 

1.1.3 The Executive Officer must record shares held by him in the Company and in
companies within the group in his own name in the Company’s register of
shareholders.

 

1.1.4 The Executive Officer will be registered as such with the Danish Commerce
and Companies Agency (Erhvervs- og Selskabsstyrelsen).

 

1.2 Area of responsibility

 

1.2.1 With liability vis-à-vis the board of directors, the Executive Officer in
charge of the day-to-day management of the overall activities of the Company.

 

1.2.2 The board of directors will lay down the rules applicable from time to
time to the Company’s activities, and the Executive Officer is liable towards
the board of directors to ensure that the Company’s activities are carried out
in accordance with such rules and otherwise in accordance with the articles of
association of the Company and applicable legislation. The Executive Officer
must submit all matters of an unusual nature or of significant importance to the
board of directors.

The Executive Officer’s responsibilities in relation to the board of directors
appear from the “Instructions to the Management Board” attached hereto.

The Instructions to the Management Board may be amended jointly with the
Executive Officer, always provided, however, that the board of directors will
determine the final contents.

The Executive Officer will employ and dismiss the Company’s employees, always
provided, however, that any employment or dismissal of the Company’s COO is
subject to the prior consent of the board of directors.

Together with the other executive officers of the Company from time to time and
with liability towards the board of directors, the Executive Officer is as chief
executive officer of the Company in charge of the ultimate day-to-day management
of the Company’s combined activities.

The individual members of the management board are responsible for the
activities of the Company, always provided, however, that each executive officer
has individual special responsibility for the particular area for which he or
she is responsible according to agreement with the board of directors.

The responsibilities of the individual executive officers may be determined by
the board of directors in instructions to the management board.



--------------------------------------------------------------------------------

The board of directors will lay down the rules applicable from time to time to
the Company’s activities and, just as the other executive officers, the chief
executive officer is responsible towards the board of directors for ensuring
that the Company’s activities are carried out in accordance with the articles of
association of the Company and applicable legislation. All matters of an unusual
nature or of significant importance must be submitted to the board of directors.

The chief executive officer has a special responsibility for the cooperation
within the management board and towards the board of directors.

Following prior consultation with the chief executive officer, the board of
directors may increase the number of members on the management board by
employing one or more executive officers with equal status.

 

1.3 Other employment during the term of this Agreement

 

1.3.1 For as long as he takes up the position as Executive Officer of the
Company, the Executive Officer is not entitled to be an active or sleeping
partner of any other undertaking or hold any other employment or office or
assume other duties, whether paid or unpaid, without the prior written consent
of the board of directors in each individual case. However, the Executive
Officer is entitled to hold up to three directorships, for example in trade
associations. In each case, the relevant directorship is subject to the prior
written approval by the board of directors of the Company.

 

1.3.2 The Executive Officer is entitled to make investments in assets which are
usually the subject of such investments and which do not result in a controlling
interest. No investment may result in liability exceeding the amount invested.

As for the investment in and holding of shares in the Company, reference is made
to the Company’s “Internal rules on handling of inside information” and
“Internal rules on trading in securities by directors, managers and all
employees” attached hereto.

 

1.3.3 If so instructed by the board of directors, the Executive Officer must
join the board of directors of the Company’s subsidiaries.

If the Executive Officer joins the boards of directors of the foreign
subsidiaries of the Parent Company, D&O insurance will be taken out or the
Parent Company will indemnify the Executive Officer against any liability in
damages, provided that the Executive Officer has not acted intentionally or
negligently caused damage.

 

1.3.4 The Executive Officer’s salary pursuant to clause 2.1 below will be
reduced by an amount equivalent to the remuneration received by the Executive
Officer for the duties assumed, cf. clause 1.3.3 above, according to agreement
with the board of directors, unless otherwise agreed in each individual case.



--------------------------------------------------------------------------------

1.4 Confidentiality, return of material and disqualification

 

1.4.1 The Executive Officer must observe strict confidentiality with respect to
all information related to the performance of his work as Executive Officer,
except where, in the nature of things, such information is required to be
disclosed to third parties. The Executive Officer’s duty of confidentiality will
continue to apply after the effective date of termination.

As for disclosure and protection of inside information on the Company, reference
is made to the Company’s “Internal Rules on handling of Insider Information” and
“Internal Rules on handling of Insider Information” and “Internal rules on
trading in securities by directors, managers and all employees, which are both
attached hereto.

 

1.4.2 On the effective date of termination of the Executive Officer –
irrespective of cause – all material etc. belonging to the Company and in the
Executive Officer’s possession, including any equipment pursuant to clause 2.4
below, must upon request be returned to the Company. The Executive Officer is
not entitled to exercise any lien on any material etc. belonging to the Company.

 

1.4.3 An executive officer is not entitled to participate in the transaction of
business concerning the agreement between the Company and the relevant executive
officer or concerning actions against the relevant executive officer. This also
applies to the transaction of business concerning agreements between the Company
and a third party or actions against a third party in so far as the Executive
Officer has a material interest in such agreement or action which may conflict
with the interests of the Company. In such event, the Executive Officer will be
entitled to submit a memorandum on the issue to the board of directors, but may
not otherwise participate in the meeting until the board of directors has
discussed the issue in question.

 

1.5 Inventions

 

1.5.1 The Company has – against no separate consideration – the exclusive right
to use inventions, production methods and other technical progress made within
the Company’s field of business in the broad sense which are created by the
Executive Officer in the course of his employment or for a period of six months
after the effective date of termination, provided, however, that the Company
asserts its right no later than four months after the Company has learned of the
invention etc.

 

1.6 Non-solicitation of customers etc.

 

1.6.1 For a period of one year after the effective date of termination, the
Executive Officer undertakes not to engage in any business, whether directly or
indirectly, with the Company’s 20 largest (measured by sales) customer, agents,
distributors, principals, suppliers and other business partners. This clause
only applies to competing business.



--------------------------------------------------------------------------------

1.6.2 The clause applies irrespective of whether the Executive Officer contacts
the customer etc. or vice versa.

 

1.6.3 The Company’s customers etc. are defined as natural and legal persons with
whom the Company has done business within one year prior to the effective date
of termination of the Executive Officer, irrespective of whether the termination
becomes effective prior to expiry of the notice period.

 

1.6.4 Any breach of the non-solicitation clause may be met with an injunction
without the provision of security, and the Executive Officer will be obliged to
pay an agreed penalty of DKK 500,000 for each breach. If the breach consists in
maintaining a condition in contravention of this non-solicitation clause, it is
deemed to be a breach every month in which the condition is maintained. Payment
of the agreed penalty will not release the Executive Officer from his
obligations under this non-solicitation clause. If the loss suffered by the
Company exceeds the agreed penalty, the Executive Officer is obliged to
compensate such loss.

 

1.6.5 “Effective date of termination” means in the context of this
non-solicitation clause expiry of the notice period applicable to this Service
Agreement, regardless of whether the Executive Officer has ceased to perform
services for the Company at an earlier date.

 

1.7 Non-solicitation of employees

 

1.7.1 For a period of two years after the effective date of termination, the
Executive Officer undertakes (i) not to induce, whether directly or indirectly,
the Company’s key employees, see appendix drawn up by the board of directors
from time to time, to resign, or (ii) to take employment with or otherwise
become associated with an undertaking in which the Executive Officer, directly
or indirectly by way of employment, ownership or otherwise, may have influence
on the employment of employees.

 

1.7.2 Clause 1.6.4 (agreed penalty) and clause 1.6.5 also apply in relation to
the non-solicitation of employees.

2.

The financial rights of the Executive Officer during employment

 

2.1 Salary

The Company will pay the Executive Officer an annual salary of DKK 1,800,000,
payable monthly in arrears at a rate of 1/12 (one-twelfth) as from 1 June 2005.
On every 1 March, the first time on 1 March 2006, the annual salary will be
reviewed in discussions with the chairman of the board of directors, and any
adjustment will take effect on 1 June of that year.



--------------------------------------------------------------------------------

In the event that the Company terminates this Agreement without any material
breach on the part of the Executive Officer, the Company will pay the costs of a
consulting firm chosen by the Company to assist the Executive Officer in finding
new employment.

 

2.2 Bonus

 

2.2.1 Before the end of 2005, a bonus scheme effective as from 2006 and onwards
will be negotiated with the chairman of the board of directors. In the event of
the Executive Officer’s notice of resignation, the Executive Officer will
forfeit his right to bonus for the period after the effective date of
termination.

 

2.2.2 Bonus will be payable eight days after the adoption of the financial
statements by the general meeting of the Company.

 

2.3 Car, PC, mobile telephone, newspapers and magazines

 

2.3.1 Subject to detailed agreement with the chairman of the board of directors,
the Company will place a car costing no more than DKK 700,000 at the Executive
Officer’s disposal and pay all running and maintenance expenses involved. If the
car is used for private purposes outside Denmark, the Executive Officer will,
however, pay all expenses himself.

 

2.3.2 At the Company’s request, the Executive Officer is obliged on the
effective date of termination – also where the effective date of termination is
prior to expiry of the agreed notice period – to return the car to the Company
against payment of a monthly compensation equalling the tax value paid monthly
in arrears until expiry of the period in which the Executive Officer is entitled
to payment in lieu of notice. The amount will be updated once every three years.
The Executive Officer is not entitled to exercise any lien on the car as
security for any claim against the Company.

 

2.3.3 The Company will place a laptop with ADSL connection and a mobile
telephone at the Executive Officer’s free disposal and pay all expenses
associated therewith. In addition, the Company pays all expenses incidental to
the telephone installed at the Executive Officer’s home as well as expenses
incidental to newspapers and magazines to an extent agreed with the chairman of
the board of directors.

 

2.3.4 The tax consequences for the Executive Officer as a result of the
Executive Officer’s private disposal of the said benefits are of no concern to
the Company.



--------------------------------------------------------------------------------

2.5 Entertainment and business travels

 

2.5.1 The Company will reimburse the Executive Officer for travelling and
entertainment expenses paid in the Company’s interest on presentation of
receipts. In the event that the Executive Officer’s spouse participates on such
travels at the request of the board of directors, any expenses incurred in this
connection will be refunded as well.

 

2.6 Pension

 

2.6.1 In addition to the salary fixed in clause 2.1 above and for the term of
this Service Agreement, the Company will pay an annual amount for pension
purposes of 10% of the total salary, including bonus payments according to
clause 2.2 above, however, excluding the calculated value of any warrants
granted in the Company. Any decision on where to place and how to use the
pension contribution is at the discretion of the Executive Officer.

 

2.6.2 With reference to the fact that, upon employment, the Executive Officer is
employable and does not receive, has not applied for or is not entitled to early
retirement pension, the Executive Officer will participate in a collective
insurance against loss of working capacity. The insurance guarantees no less
than 50% of the pensionable salary until the age of 65 in the event of loss of
half of the working capacity. The pensionable annual salary has been estimated
at DKK 1,800,000. The Company will withhold the premium of the insurance, at
present 0.66%, from the salary applicable from time to time.

The Executive Officer is entitled to choose additional insurance coverage
against loss of working capacity and to participate in a pension scheme with the
option of choosing group coverage in the event of private treatment, critical
illness and death, respectively.

Information on the options in connection with a company pension scheme may be
obtained by contacting the Company’s impartial pension consulting firm, Willis,
at tel.: +45 39 46 66 00, Attn.: Insurance broker, Steen Skaarup, or pension
consultant, Bettina Møllebro.

 

2.7 Holiday

 

2.7.1 In each whole calendar year, the Executive Officer is entitled to a
holiday period of the same length as provided in the Danish Holiday Act
(ferieloven) in force from time to time. The Executive Officer is not covered by
the provisions of the Holiday Act.

 

2.7.2 The Executive Officer must plan his holiday with due regard to the
Company’s interests and notify the chairman of the board of directors of such
holiday.



--------------------------------------------------------------------------------

2.7.3 On the effective date of termination, the Executive Officer will receive
holiday pay amounting to 12.5% of his salary for any untaken holidays. Holiday
pay is calculated solely on the basis of the salary set out in clauses 2.1 and
2.2 above but not on the basis of the calculated value of any warrants granted
in the Company.

 

2.7.4 The Executive Officer is entitled to full salary during absence due to
sickness.

3.

Termination

 

3.1 Ordinary termination

 

3.1.1 In the event of termination of this Service Agreement, the notice to be
given by the Company is 12 months and the notice to be given by the Executive
Officer is six months. Notice of termination of this Service Agreement must be
in writing to expire on the last day of a month.

If the Executive Officer terminates this Service Agreement in accordance with
clause 3.1.1 above and the Parties agree that the Executive Officer will resign
– at his own request – prior to the expiry of the notice period, the Executive
Officer’s claim for remuneration etc. will lapse in accordance with clauses
2.1-2.6 of this Service Agreement as from the effective date of termination.

 

3.1.2 If for a continuous period of more than six months, the Executive Officer
is due to sickness incapacitated from performing his duties hereunder or if he
is attacked by permanent weakness that makes him unfit to perform his duties
hereunder, this Service Agreement may be terminated by the Company at six
months’ written notice to expire at the end of a month. It is of no importance
whether termination is notified while the Executive Officer is still absent due
to sickness and whether the Executive Officer has been reported fit to perform
his duties after notification of termination has been given. The Company is
entitled to procure a medical certificate from a doctor or a medical specialist
designated by the Company. The expenses incidental thereto will be paid by the
Company.

 

3.1.3 If the Executive Officer suspends his payments or if bankruptcy
proceedings are commenced against the estate of the Executive Officer, this
Service Agreement may be terminated by the Company without notice.

 

3.1.4 This Service Agreement expires without termination at the end of the month
in which the Executive Officer attains the age of 60.



--------------------------------------------------------------------------------

3.2 Early retirement pension

In the event of the Executive Officer’s death during the term of this Service
Agreement due to sickness or accidents, the Company will pay salary for the
current month as well as six months of early retirement pension equivalent to
the salary in accordance with clauses 2.1, 2.2 and 2.6 above to the
spouse/cohabitant and, alternatively, to children under the age of 18. Early
retirement pension will, however, only be paid until such time when the
employment relationship would otherwise expire due to the Executive Officer’s
resignation in accordance with clause 3.1.4 or as a consequence of termination
by the Company or the Executive Officer prior to the death.

 

3.3 Breach

In the event of material breach by the Company or the Executive Officer of
its/his obligations under this Service Agreement or the relevant basic
assumptions on which it is concluded, the other party may terminate this Service
Agreement without notice or terminate this Service Agreement with effect as from
an arbitrary date. If the termination is due to the Executive Officer’s material
breach, the Executive Officer will only be entitled to claim remuneration until
the effective date of termination. The party in breach of its obligations will
be liable to compensate any loss suffered by the other party due to the breach.

4.

Dispute resolution

 

4.1 Arbitration

In the event of any dispute between the Company and the Executive Officer
concerning the employment relationship established by this Service Agreement,
the parties must first seek to settle such dispute by negotiation. If the
parties cannot reach an agreement, the dispute must be settled by arbitration in
accordance with the below rules, and the award will be final, binding and
enforceable:

In the event of any dispute, either party will be entitled to demand that an
arbitration tribunal be set up. The party requesting arbitration must appoint
one arbitrator and by registered letter call upon the other party to appoint one
arbitrator within two weeks. The letter must also include a brief description of
the issue(s) requested to be settled by the arbitration tribunal. If the other
party has not appointed an arbitrator within the said deadline, the arbitrator
will be appointed by the President of the Copenhagen Maritime and Commercial
Court.

The arbitrators appointed by the parties will jointly appoint an umpire. In the
absence of agreement on the appointment of an umpire, the arbitrators appointed
will jointly request the President of the Copenhagen Maritime and Commercial
Court to appoint an umpire after prior discussions with the arbitrators
appointed by the parties, who will be the chairman of the arbitration tribunal.



--------------------------------------------------------------------------------

The dispute will be settled by the arbitration tribunal in accordance with
existing law and the tribunal will lay down its own rules of procedure to apply
to the case in accordance with the general principles of the Danish
Administration of Justice Act (retsplejeloven).

The arbitration tribunal will decide on the costs associated with the
arbitration proceedings. The arbitration tribunal will fix a date by which the
order must be complied with, which will usually be two weeks after the award is
made.

5.

Signatures

This Service Agreement is executed in 2 (two) copies, each Party receiving 1
(one) copy.

[handwriting: 26 April 2005]

 

 

[signed]

    

[signed]

  (Company)      (Executive Officer)